Citation Nr: 1813773	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraine headaches.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disability, to include a heart attack and a disability resulting in triple bypass surgery or the use of a pacemaker.

4. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty or active duty for training (ACDUTRA) with the California Army National Guard for multiple periods, including: August 1956, August 1957, April 1958, August 1958, August 1959, July 1960, August 1961 to September 1961, and July 1962 to August 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his February 2016 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  One was scheduled for the Veteran in January 2018, but he failed to appear.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).
   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In August 2017, prior to the promulgation of a Board decision, VA received explicit notification from the Veteran indicating that he wished to withdraw all of the issues on appeal except his pending low back condition claim.

2. An unappealed April 2012 rating decision denied a claim for service connection for a low back condition.  Evidence received since the April 2012 rating decision does not relate to unestablished facts necessary to establish the claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraine headaches have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the appeal as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

4. The April 2012 rating decision is final, and new and material evidence has not been received to reopen a claim for entitlement to service connection for a low back condition.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Hypertension, Migraine Headaches, and Heart Disability Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the instant case, VA received a statement from the Veteran in August 2017 that he wished to withdraw from appellate review all of his active appeals except his low back condition.  As a result, regarding the Veteran's hypertension, migraine headaches, and heart disability claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they will be dismissed.

New and Material Evidence to Reopen a Claim for Service Connection for a Low Back Condition

The Veteran's claim for service connection for a low back condition was initially denied in an April 2012 rating decision. The claim was denied because (1) there was no evidence of an event, disease, or injury incurred in service, and (2) there was no nexus linking the Veteran's current condition to service. The Veteran was notified of the rating decision via a letter later that month. Although the Veteran submitted a timely Notice of Disagreement (NOD) and a Statement of the Case (SOC) was issued, the Veteran did not timely appeal the decision to the Board and did not submit relevant evidence within one year of the decision.  Accordingly, the April 2012 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103.  In May 2014, the Veteran filed an application to reopen the claim for service connection for low back condition.

Generally, in order to reopen a previously-denied final claim, a claimant must present new and material evidence.  See 38 U.S.C. § 5108.  Evidence is "new" if it was not previously submitted to agency decision makers.  Evidence is "material" if, when viewed by itself or with other evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In this case, the Veteran has presented "new" evidence-i.e., materials not previously submitted to agency decision makers-in the form of VA and private treatment records.  However, this new evidence is not "material" as it does not relate to unestablished facts necessary for the Veteran to substantiate his claim-i.e., (1) an in-service event, disease, or injury regarding his low back, and (2) a nexus between his current low back condition and service.

Relevant to the current case, at the time of the April 2012 rating decision, VA indicated that the Veteran's service treatment records (STRs) were unavailable.  Prior attempts to obtain STRs from the California Army National Guard were unsuccessful because the Veteran failed to return complete a Standard Form 180 (SF 180) so that VA could obtain records from the California Army National Guard on the Veteran's behalf.  

In the instant case, after the Veteran submitted his claim to reopen in May 2014, VA sent him a duty to assist letter in September 2014.  Throughout the pendency of the current appeal, the Veteran never completed any releases in response to the September 2014 duty to assist letter.  Relatedly, the Veteran has also not submitted any lay statements regarding a specific in-service incident where he injured his back.

As the Veteran's new evidence does not related to unestablished facts necessary to substantiate a claim for service connection for a low back condition, this claim must not be reopened as new and material evidence has not been received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As such, the claim will be denied.
 

ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraine headaches is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disability is dismissed.

Having not received new and material evidence, the claim of entitlement to service connection for a low back condition is not reopened.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


